EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Philip R. Poh (Reg. No. 51176) on July 29, 2021.
	The application has been amended as follows:

In the claims
	Claims 1-21 have been amended as follows:
1.	(Currently Amended)  A computer-implemented method of determining competition for search queries on a video hosting system on a computer network, the method comprising:
identifying first search queries directed to a first video and associated view durations that the first video was watched in response to the first search queries and second search queries directed to a second video and associated view durations that the second video was watched in response to the second search queries;
generating a first vector for the first video based on the first search queries and associated view durations and a second vector for the second video based on the second search queries and associated view durations; [[and]]
calculating a competition score indicating an amount of competition between the first video and the second video for views of users of the video hosting system based on a degree of similarity between the first vector and the second vector;
receiving a new search query directed to the video hosting system;
identifying a set of ranked videos that are responsive to the new search query, the videos in the ranked set including the first video and the second video; and
adjusting the ranking of the videos in the set of ranked videos based on the competition score.

2.	(Original)  The method of claim 1, further comprising receiving search records associated with search queries directed to the video hosting system, each search record identifying a set of videos available on the video hosting system that are search results for a corresponding search query and indicating associated view durations that videos in the set were viewed responsive to the search query, wherein the first search queries and the second search queries are identified from the received search records.

3.	(Original)  The method of claim 1, wherein the competition score measures a similarity between the first search queries and the second search queries for which the first video and the second video are competing, and wherein a higher competition score indicates that the first video and the second video are competing for more similar search queries and a lower competition score indicates that the first video and the second video are competing for less similar search queries.

4.	(Cancelled)

5.	(Currently Amended)  The method of claim 1, further comprising:


comparing the competition score to a threshold value; and
removing the second video from the result set of videos responsive to the competition score being greater than the threshold value.

6.	(Cancelled)

7.	(Original)  The method of claim 1, further comprising:
for each video of a set of videos available on the video hosting system:
identifying third search queries directed to a video and associated view durations that the video was watched in response to the third search queries; and

calculating a collective competition score between the first video and the set of videos for views of users of the video hosting system based on the calculated competition scores indicating the amounts of competition between the first video and each videos in the set of video.

8.	(Currently Amended)  A system of determining competition for search queries on a video hosting system on a computer network, the system comprising:
a memory; and
a hardware processor that, when executing computer executable instructions stored in the memory, is configured to:
identify first search queries directed to a first video and associated view durations that the first video was watched in response to the first search queries and second search queries directed to a second video and associated view durations that the second video was watched in response to the second search queries;
generate a first vector for the first video based on the first search queries and associated view durations and a second vector for the second video based on the second search queries and associated view durations; [[and]]
calculate a competition score indicating an amount of competition between the first video and the second video for views of users of the video hosting system based on a degree of similarity between the first vector and the second vector;
receive a new search query directed to the video hosting system;
identify a set of ranked videos that are responsive to the new search query, the videos in the ranked set including the first video and the second video; and
adjust the ranking of the videos in the set of ranked videos based on the competition score.

9.	(Original)  The system of claim 8, wherein the hardware processor is further configured to receive search records associated with search queries directed to the video hosting 

10.	(Original)  The system of claim 8, wherein the competition score measures a similarity between the first search queries and the second search queries for which the first video and the second video are competing, and wherein a higher competition score indicates that the first video and the second video are competing for more similar search queries and a lower competition score indicates that the first video and the second video are competing for less similar search queries.

11.	(Cancelled)

12.	(Currently Amended)  The system of claim 8, wherein the hardware processor is further configured to:


compare the competition score to a threshold value; and
remove the second video from the result set of videos responsive to the competition score being greater than the threshold value.

13.	(Cancelled)

14.	(Original)  The system of claim 8, wherein the hardware processor is further configured to:
for each video of a set of videos available on the video hosting system:
identify third search queries directed to a video and associated view durations that the video was watched in response to the third search queries; and

calculate a collective competition score between the first video and the set of videos for views of users of the video hosting system based on the calculated competition scores indicating the amounts of competition between the first video and each videos in the set of video.

15.	(Currently Amended)  A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method of determining competition for search queries on a video hosting system on a computer network, the method comprising:
identifying first search queries directed to a first video and associated view durations that the first video was watched in response to the first search queries and second search queries directed to a second video and associated view durations that the second video was watched in response to the second search queries;
generating a first vector for the first video based on the first search queries and associated view durations and a second vector for the second video based on the second search queries and associated view durations; [[and]]
calculating a competition score indicating an amount of competition between the first video and the second video for views of users of the video hosting system based on a degree of similarity between the first vector and the second vector;
receiving a new search query directed to the video hosting system;
identifying a set of ranked videos that are responsive to the new search query, the videos in the ranked set including the first video and the second video; and
adjusting the ranking of the videos in the set of ranked videos based on the competition score.

16.	(Original)  The non-transitory computer-readable medium of claim 15, wherein the method further comprises receiving search records associated with search queries directed to the video hosting system, each search record identifying a set of videos available on the video 

17.	(Original)  The non-transitory computer-readable medium of claim 15, wherein the competition score measures a similarity between the first search queries and the second search queries for which the first video and the second video are competing, and wherein a higher competition score indicates that the first video and the second video are competing for more similar search queries and a lower competition score indicates that the first video and the second video are competing for less similar search queries.

18.	(Cancelled)

19.	(Currently Amended)  The non-transitory computer-readable medium of claim 15, wherein the method further comprises:


comparing the competition score to a threshold value; and
removing the second video from the result set of videos responsive to the competition score being greater than the threshold value.

20.	(Cancelled)

21.	(Original)  The non-transitory computer-readable medium of claim 15, wherein the method further comprises:
for each video of a set of videos available on the video hosting system:
identifying third search queries directed to a video and associated view durations that the video was watched in response to the third search queries; and

calculating a collective competition score between the first video and the set of videos for views of users of the video hosting system based on the calculated competition scores indicating the amounts of competition between the first video and each videos in the set of video.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-5, 7-12, 14-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations: 
generating a first vector for the first video based on the first search queries and associated view durations and a second vector for the second video based on the second search queries and associated view durations; 
calculating a competition score indicating an amount of competition between the first video and the second video for views of users of the video hosting system based on a degree of similarity between the first vector and the second vector; and
adjusting the ranking of the videos in the set of ranked videos based on the competition score.
Claims 2-5, 7, 9-12, 14, 16-19, and 21 are allowed by virtue of their dependency from claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157